PER CURIAM.
Plaintiff/appellant, a condominium association, seeks to appeal an adverse order entered on its motion for deposit of rents into the registry of the court. This is not a final order within the contemplation of Fla.R.App.P. 9.030(b)(1)(A). Likewise, this is not a nonfinal order which may be reviewed by an interlocutory appeal. Fla.R.App.P. 9.130(a)(3). We have, however, determined to treat the appeal as a petition for writ of certiorari. Saul v. Basse, 375 So.2d 290 (Fla. 2d DCA 1979). The petition is denied.
HOBSON, Acting C. J., and SCHEB and DANAHY, JJ., concur.